Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-13 and 15 are allowed.
The following is an examiner's statement of reasons for allowance: prior art fails to teach the limitation “determining a first one or more values quantifying the asymmetry in the causal relationship between the first variable and the third variable: and 
determining a second one or more values quantifying the asymmetry in the casual relationship between the third variable and the second variable;
calculating a heuristic based on the first one or more values and the second one or more values:
in response to the heuristic being below a decision threshold, determining that the third variable causes the first and second variables and that the third variable is not caused by the first or second variables:
in response to the third variable causing the first and second variables and the third variable not being caused by the first or second variables, determining that a latent variable is the cause of the first and second variables, wherein the latent variable is an unobserved variable” as cited in independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 5712727776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiming He/
Primary Examiner, Art Unit 2612